SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

864
CA 14-01341
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF MIGUEL DIAZ,
PETITIONER-APPELLANT,

                      V                                             ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County
(Michael M. Mohun, A.J.), entered June 19, 2014 in a proceeding
pursuant to CPLR article 78. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Ansari v Travis, 9 AD3d 901, lv denied 3
NY3d 610).




Entered:    July 2, 2015                         Frances E. Cafarell
                                                 Clerk of the Court